  Case 1:19-cr-00390-ILG Document 15 Filed 08/26/19 Page 1 of 1 PageID #: 15

                                                                                  FILED
                                                                                IN CLERK'S OFFICE
                                                                            US DISTRICT COURT E.D.N.Y.
ML:AXB
F. #2019R01015                                                              ★    AUG 2 6 2019       ★

UNITED STATES DISTRICT COURT                                                BROOKLYN OFFICE
EASTERN DISTRICT OF NEW YORK
                                         X


UNITED STATES OF AMERICA                         NOTICE OF MOTION


       - against -                               Criminal


ADRIAN ROACH,                                    GLASSER, J.

                         Defendant.
                                                 LEVY, M.J.
                                         X



               PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant ADRIAN

ROACH'S waiver of indictment pursuant to Rule 7(b) ofthe Federal Rules of Criminal

Procedure.


Dated:      Brooklyn, New York
            August 26, 2019

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney
                                                   Eastern District ofNew York
                                                   Attorney for Plaintiff
                                                   271-A Cadman Plaza East
                                                   Brooklyn, New York 11201


                                             By: ^T^/Anthcih^ Bagn:
                                                  Anthony Bagnuola
                                                  Assistant United States Attorney
                                                  (718)254-6232

Cc:      Clerk of the Court
         James Darrow, Esq.(via email)
